DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 31, 2022 has been entered.  Claims 1-15 remain pending in the application.  Applicant’s explanation of the 112(a) rejection (although the applicant called it a 112(b) rejection on Page 6 of the remarks) is acceptable and the rejection is withdrawn.  Applicant’s amendments to the Claims have overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed January 31, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ryosuke (JP2008105456A) in view of Schulte (EP3453931B1) or Hartmann et al. (DE102012011117A1, hereinafter Hartmann).  Note that all three prior art listed are designed for the safety of occupants.
Regarding claims 1, 10, and 13 Ryosuke discloses an open roof assembly (10; Fig. 1) for use in a vehicle roof (12; Fig. 1) of a vehicle (11; Fig. 1), the open roof assembly comprising: a moveably arranged closure member (14; Fig. 1) for selectively covering or at least partially exposing an opening (13; Fig. 1) in the vehicle roof, an electric motor (15; Fig. 1) operatively coupled to the closure member (Fig. 1) configured to move the closure member, and a control unit (17; Fig. 2) operatively coupled to the electric motor (Fig. 2), wherein the control unit (17; Fig. 2) is configured to: control a position (see Abstract and ¶s 6-9) of the closure member during normal driving conditions, and release control of a position of the closure member (¶ 6), when a vehicle acceleration exceeds a predetermined acceleration threshold (¶s 19-23, 30-32).  However, although similar in idea, the predetermined acceleration threshold is discussed in Ryosuke as a deceleration value and the release control of the position of the closure member is based on a vehicle impact value during a collision.
In claims 1, 10, and 13, Schulte or Hartmann teaches a closure member releasing control when a vehicle acceleration exceeds a predetermined acceleration threshold (Schulte - ¶ 66 and Abstract).  Similarly, Hartmann teaches an adjustment system for an adjustable element (Hartmann – ¶ 9) (for possibly a roof panel among other things) releasing control when a vehicle acceleration (¶s 14-15, 17) exceeds a predetermined acceleration threshold (Hartmann - ¶s 2, 15, 17, 31) to allow the closure member to move in response to a force induced by the vehicle acceleration.  It would be inherent to the closure member system to release control for a vehicle acceleration when the predetermined acceleration has been exceeded, because the physical force of sudden acceleration of the system would make it so.
For claims 1, 10, and 13, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the open roof assembly of Ryosuke by adding a control release of the closure member to be based on a predetermined acceleration threshold as taught by Schulte or Hartmann.  Doing so, allows for forces to be taken into account which counteract the movement of the closure member during an event (Hartmann – ¶ 2) and reduces the requirements and effort involved in integrating the vehicle door (panel) drive assembly with emergency actuation capability into the vehicle (Schulte – Object of the Invention section, Page 4).
Regarding claim 2, Ryosuke in view of Schulte or Hartmann further disclose the open roof assembly according to claim 1, wherein the control unit (Ryosuke - 17; Fig. 2) is further configured to monitor the position of the closure member, while the control of the position is released (Ryosuke - ¶s 7-9).  
Regarding claims 3, 11,  and 14, Ryosuke in view of Schulte or Hartmann further disclose the wherein the control unit (Ryosuke - 17; ¶ 18) is further configured to, after release of the control, stop a motion of the closure member (Ryosuke - 17; ¶ 18).  
Regarding claim 6, Ryosuke in view of Schulte or Hartmann teaches the assembly of claim 1. Hartmann further teaches wherein an open roof assembly (adjustment system of a vehicle 10; Fig. 1, ¶ 28) an acceleration sensor unit (Hartmann - 32, 42, 52; ¶ 28) configured to detect a vehicle acceleration (Hartmann - ¶ 17).
Regarding claim 7, Ryosuke in view of Schulte or Hartmann discloses an impact detecting means, i.e., sensor (Ryosuke - 18; ¶s 9, 21).
Regarding claim 9, Ryosuke in view of Schulte or Hartmann discloses wherein the control unit (17; Fig. 2) is configured to release the control of the position (Ryosuke - ¶ 6; Schulte - ¶ 91) in dependence of the actual position of the closure member (Schulte - ¶ 91).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ryosuke in view of Schulte or Hartmann and further in view of Kenichi Niki (DE112013001891).
Regarding claim 8, Ryosuke in view of Schulte or Hartmann discloses wherein a drive assembly is operatively arranged between the electric motor (15; Fig. 1) and the closure member.  However, Ryosuke in view of Schulte or Hartmann is silent to wherein the drive assembly comprises at least one of a drive cable and a gearing assembly.
In claim 8, Kenichi Niki teaches wherein the drive assembly comprises at least one of a drive cable (8, 9; Fig. 1) and a gearing assembly (19, 20; Figs. 3-4).
For claim 8, It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the drive assembly of  Ryosuke in view of Schulte or Hartmann by adding drive cables and a gearing assembly as taught by Kenichi Niki. 
	
Claims 4-5, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryosuke in view of Schulte or Hartmann and further in view of Nania (US20150360545).
Regarding claims 4-5, 12, and 15, Ryosuke in view of Schulte or Hartmann further disclose the open roof assembly, and are silent to wherein the control unit is configured to regain control of the position of the closure member after releasing control, and wherein the control unit upon regaining control of the position, controls corresponding to an actual motion of the closure member and then controls a change in the motion.
In claims 4-5, 12, and 15, Nania teaches wherein the control unit (426; ¶ 32) is further configured to regain control (Figs. 4 and 6 of the position of the closure member (516; Fig. 5) after releasing the control (Figs. 4 and 6), and wherein the control unit (426; ¶ 32), upon regaining the control of the position, controls corresponding to an actual motion of the closure member (516; Figs. 5A-5F) and then controls a change in the motion (Fig. 6).  
Regarding claim 13, Nania continues to disclose a computer software product (¶ 32) comprising computer readable and executable instructions for instructing a computer processor (¶ 32) to perform a method of operating an open roof assembly.
For claims 4-5, 12, 13, and 15 it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the open roof assembly of Ryosuke in view of Schulte or Hartmann altering the control unit to regain control, control a change in motion, and disclose a software package as taught/disclosed by Nania.  Doing so, allows for improved control of the open roof assembly (¶s 5-7).

Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Hartmann does not disclose releasing control, and therefore does not disclose releasing control “to allow the closure member to move in response to a force induced by the vehicle acceleration”.  The Office disagrees.  It would be inherent to the closure member system to release control for a vehicle acceleration when the predetermined acceleration has been exceeded, because the physical force of sudden acceleration of the system would make it so.  
Also, see prior art made of record below for other examples that could be applied as a teaching to allow the closure member to move in response to a force induced by the vehicle acceleration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kagleder (DE19611578A1) teaches a circuit arrangement for windows of vehicles with a mechanical child safety device for rear doors and with a control unit that secures and unlocks the windows of the rear doors. If the windows have been centrally secured by the driver, the control unit automatically releases the windows after an abnormal acceleration (crash) of the vehicle.
Aoki et al. (DE19635741A1) teaches if the vehicle experiences a collision while the doors are locked, the acceleration sensor detects the impact acceleration of the collision and the control device forming the release mechanism issues an unlock signal for unlocking a locked state of a door and the door control motor responds to the unlock signal from the controller to unlock the door.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612